TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00473-CR



                              Delfino Torres-Vasquez, Appellant

                                                v.

                                  The State of Texas, Appellee


                FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
       NO. D-1-DC-16-904032, THE HONORABLE BOB PERKINS, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               The State’s brief was originally due March 28, 2018. On counsel’s motions, the

time for filing was extended to June 28, 2018. The State’s counsel has now filed a fourth motion,

requesting that the Court extend the time for filing the State’s brief. We grant the motion for

extension of time and order the State to file a brief no later than July 30, 2018. No further

extension of time will be granted and failure to comply with this order will result in the case

being submitted to this Court on the appellant’s brief alone.

               It is ordered on July 3, 2018.



Before Justices Puryear, Goodwin, and Bourland

Do Not Publish